Citation Nr: 1808451	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance and/or housebound status. 



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to February 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Veteran claims that he is entitled to SMC based on the need for aid and attendance or by reason of being housebound.  

Of note, in this case the Veteran is service connected for an anxiety disorder, cold weather injuries of the bilateral upper extremities, cold weather injuries of the bilateral lower extremities, left lower thigh and upper left shrapnel wounds, tinnitus, and bilateral hearing loss.  

The Veteran underwent a VA examination for Housebound Status or Permanent Need for Regular Aid and Attendance, VA Form 21-2680, in December 2015.  The VA examiner noted that the Veteran's entire disability picture, both service-connected and nonservice-connected disabilities, included bilateral upper and lower extremity cold injuries, left thigh shrapnel injury, neurosis, deep vein thrombosis, coronary artery disease, diabetes mellitus, depression, and neuropathy.  The VA examiner also noted that the disabilities which restrict the Veteran's activities/functions are diabetes mellitus, depression, and neuropathy.  The examiner found that the Veteran could feed himself, albeit with frequent spills and requiring set-up, but he is not able to prepare his own meals due to his mobility limitations, which also reflects in that the Veteran is unable to bathe or tend to other hygiene needs and requires maximum assistance.  The Veteran requires assistance with his insulin.  He is able to manage his own financial affairs, but due to short term memory loss, requires assistance from his wife and daughter.  The VA examiner noted that the Veteran has difficulty with his upper extremities in the form of requiring sponge baths, being unable to hold a razor with the left hand, dropping things with the right hand, and spilling food.  Restrictions of the lower extremities were noted to be that he requires assistance bathing his feet, putting on his socks and shoes, and being unable to button his pants/difficulty getting dressed as his left leg drags.  The examiner also noted that the Veteran experienced incontinence of the bowel and bladder 50 percent of the time, stands up to urinate but requires stabilization, and requires an enema to get the bowels to move.  At the December 2015 VA examination, the Veteran reported that he only leaves home for medical appointments.  

The Veteran submitted lay testimony in December 2015 in which he related that his legs are very weak and he is unable to walk or transfer without total assistance; e.g.: chair to chair, chair to stand, chair to toilet, chair to bed.  The Veteran also reports that due to the weakness in his upper and lower extremities he requires assistance bathing, shaving, dressing, hygiene, and toileting.  The Veteran also states that because of his weakness and leg pain, he is unable to move the left leg and must be in his wheelchair or power recliner all day and that without his wife and daughter to take care of him daily, he would require a nursing home.  

Further, on the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, in August 2016, he alleged that his service-connected conditions affect his daily living and have worsened.  

The December 2015 VA examiner evaluating whether the Veteran was housebound or requiring aid and attendance indicated that the Veteran's activities and functioning were restricted due to his diabetes, depression, and neuropathy.  The VA examiner did not specify how the symptoms of the Veteran's neuropathy could be distinguished from symptoms of his service-connected cold injuries, nor did she discuss how they each contribute to the Veteran's need for aid and attendance.  Further, the Veteran is service connected for an anxiety disorder and the VA examiner noted that the Veteran's activities and functioning were restricted partly due to depression.  However, the examiner did not further explain how the symptoms of the anxiety disorder and symptoms of depression could be distinguished, and if so, how they separately contributed to the Veteran's need for aid and attendance.  Therefore, the Board finds this examination inadequate and another VA examination is warranted.  

In light of the Board's remand, updated VA treatment records should be obtained since July 2016.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain complete VA treatment records since July 2016.  

2.  Thereafter, schedule the Veteran for a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The entire claims file should be reviewed by the clinician.  

All necessary tests should be performed. 

The clinician should comment on the effects of the Veteran's service-connected disabilities on his need of regular aid and attendance.  The clinician should specifically opine as to whether it is possible to distinguish between the effect the Veteran's nonservice-connected diabetic peripheral neuropathy and service-connected cold injuries of the bilateral upper and lower extremities have on restricting his activities and functioning.  The clinician should also opine as to whether it is possible to distinguish between the effect the Veteran's nonservice-connected depression and service-connected anxiety have on restricting his activities and functioning.  

The clinician should comment on whether the following factors are present as a result of his service-connected disabilities, including consideration of the statements of the Veteran: 

- Inability of the Veteran to dress himself or to keep himself ordinarily clean and presentable; 

- Inability of the Veteran to feed himself through the loss of coordination of the upper extremities or through extreme weakness; 

- Inability to tend to the wants of nature; 

- Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  

A rationale for all opinions expressed should be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  Finally, readjudicate the issue on appeal.  If the benefits sought remain denied, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




